United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.P., Appellant
and
U.S. POSTAL SERVICE, CHICAGO
INTERNATIONAL SERVICE CENTER,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0661
Issued: April 14, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 3, 2020 appellant, through counsel, filed a timely appeal from a December 19,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish bilateral foot/ankle
conditions causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On May 2, 2018 appellant, then a 55-year-old mail handler, filed an occupational disease
claim (Form CA-2) alleging that she sustained a heel-bone spur causally related to factors of her
federal employment. She noted that she first became aware of her condition and realized its
relation to her federal employment on September 16, 2008. Appellant stopped work on
May 2, 2018.
In a June 13, 2018 development letter, OWCP informed appellant that the evidence of
record was insufficient to establish her claim. It advised her of the type of factual and medical
evidence necessary to establish her claim, including a narrative medical report from a treating
physician, containing a detailed description of findings and a diagnosis, explaining how her work
activities caused, contributed to, or aggravated her medical conditions. OWCP also provided a
questionnaire for appellant’s completion regarding her employment activities. It afforded her 30
days to respond.
OWCP received progress notes from Dr. Garo Emerzian, a podiatrist. On May 29, 2018
Dr. Emerzian noted that appellant was seen for plantar fasciitis. He indicated that she worked as
a mail handler and engaged in “loading trucks and things.” Dr. Emerzian diagnosed sinus tarsi
syndrome, left worse than right, posterior tibial tendinitis, bilateral, peroneal tendinitis, left side,
plantar fasciitis, improving, and osteoarthritis of the first metatarsophalangeal joint (MTPJ),
bilateral. In a May 29, 2018 work status report, he diagnosed bilateral plantar fasciitis and
recommended a return to sedentary work.
In a statement received on July 18, 2018, appellant described her work activities as a mail
handler. She indicated that, over the past 30 years, she worked 5 to 6 days per week, 6 to 8 hours
per day. Appellant indicated that her duties included standing, walking, lifting bags of mail
weighing up to 50 pounds, bending, twisting, stooping, and reaching, while sorting and processing
mail in many forms, including large and small packages, letter trays, flat tubs, large and small
boxes, averaging 10,000 steps per day at work. She alleged that she worked on the concrete surface
dock while loading and unloading trailers of mail and empty equipment, weighing over two tons
on wheels, standing to rewrap damaged packages and parcels, working on the dock dumping bags
into the sack sorter system, dumping sacks into the bulk mail carriers below the ramp, dumping
sacks of mail onto a belt in central dispatch, sorting mail from a moving belt in customs, taking
out full equipment and replacing with empty ones, replacing full bags after tying them out, and
hand strapping with plastic straps. Appellant noted that she had undergone surgery in 2009 for
plantar fasciitis, but the same symptoms returned.
Appellant also explained that she delayed reporting her injury as she was unaware that the
condition she experienced in 2008 was the result of her federal employment duties. She related
that she was now convinced that her conditions were the direct result of her employment activities

2

over many years. Appellant explained that she worked long hours standing, walking, and lifting
volumes of weight on the employing establishment’s concrete surfaces.
In an April 30, 2018 work status report, Dr. David E. Hamming, a Board-certified
orthopedic surgeon, diagnosed bilateral heel pain, rule out stress fracture, and requested a magnetic
resonance imaging (MRI) scan of appellant’s feet. He recommended a return to sedentary work.
In a July 11, 2018 ultrasound report of the right and left foot and ankle, Dr. Brian Kincaid,
a chiropractor, diagnosed plantar fasciitis medial and central band origin of the plantar fasciitis
bilaterally, osteoarthritis first MTPJ bilaterally, mild Achilles enthesopathy bilaterally with no
acute or chronic gross defects multilobulated ganglion cyst, and a mildly attenuated anterior
talofibular ligament bilaterally at the lateral malleolus attachment consistent with old moderate
sprains.
In a July 12, 2018 report, Dr. Emerzian noted that appellant returned for follow-up of
plantar fasciitis, right worse than left. He related that she was on restricted sedentary work duty.
Dr. Emerzian diagnosed Achilles insertional tendinitis, right side greater than left, plantar fasciitis,
right greater than left, sinus tarsi syndrome, pain in foot and ankle, and osteoarthritis, first MTPJ
bilaterally. He explained that “The osteoarthritis in the first M[T]PJ of both feet may be
contributing to the pain and discomfort in the sinus tarsi region. [Appellant] may be compensating
from that.” Dr. Emerzian completed a July 12, 2018 work status report and diagnosed sinus tarsi
syndrome, posterior tibial tendinitis, and peroneal tendinitis. He recommended sedentary work
and standing as tolerated with controlled ankle motion boots.
In a July 24, 2018 report, Dr. Emerzian noted appellant’s medical history, provided
examination findings, and diagnosed plantar fasciitis, bilateral. He explained that long periods of
standing can exacerbate plantar fasciitis.
In August 2 and 21, 2018 reports, Dr. Emerzian diagnosed Achilles insertional tendinitis,
right greater than left, plantar fasciitis, right greater than left, sinus tarsi, syndrome, osteoarthritis
bilateral, and pain in foot and ankle. He provided work restrictions on August 2 and 23, 2018, and
continued to recommend “nonweightbearing” work.
By decision dated August 27, 2018, OWCP denied appellant’s claim. It found that the
medical evidence of record was insufficient to establish causal relationship between her diagnosed
medical conditions and the accepted factors of her federal employment.
OWCP continued to receive medical evidence. In a May 8, 2018 report, Dr. Emerzian
noted that appellant had complaints of bilateral heel pain for the last three weeks. He noted that
she related that she had experienced the same condition 2009, which resulted in a plantar fascial
release. Dr. Emerzian diagnosed plantar fasciitis, bilateral, osteoarthritis first MTPJ right foot,
and pain in foot and ankle. In an August 21, 2018 report, he noted that appellant was seen for
follow-up of her plantar fasciitis on the right side, Achilles tendinitis, and pain in the foot and
ankle. Dr. Emerzian noted that she was improving. He diagnosed Achilles tendinitis, plantar
fasciitis, right greater than left, sinus tarsi syndrome, and bilateral osteoarthritis, first MTPJ.
Dr. Emerzian noted that appellant’s cast was removed and a new cast was reapplied on the right
side. He treated her on May 22 and 29, and September 6, 2018, provided a referral for physical

3

therapy, and placed appellant off work. Dr. Emerzian also provided progress notes dated
September 11 and 20, 2018 wherein he reiterated appellant’s diagnoses and treatment plan. In the
September 11, 2018 report, he noted that she carried and lifted from 10 to 50 pounds during the
course of the day, which “can” exacerbate her plantar fasciitis.
On May 31, 2019 appellant requested reconsideration.
In a September 25, 2018 report, Dr. Joel R. Anderson, a podiatrist, diagnosed plantar
fasciitis, bilateral feet. He advised that appellant related that, in 2009, she underwent a surgical
procedure and the heel pain had resolved, but in April 2018 the heel pain returned. Dr. Anderson
diagnosed plantar fasciitis, bilateral heel pain, bilateral calcaneal spurs, insertional Achilles
tendinopathy, sinus tarsi syndrome of right ankle, osteoarthritis of foot joint, bilateral, and acquired
hallux rigidus, bilateral. He noted that he had reviewed appellant’s job description, which included
working for 30 years with repetitive stress on both feet, 6 to 8 hours a day, 5 to 6 days per week
with ambulatory activities on concrete floors with limited access to stress mats, carrying up to 50
pounds regularly, and averaging 10,000 steps a day. Dr. Anderson explained that plantar fasciitis
and Achilles tendinitis was an overuse injury or a repetitive stress injury and opined that a strain
injury could be from excessive running, walking, or inadequate foot gear. He opined that
appellant’s heel pain was consistent with the stress of her daily employment activities and that
“[t]here appears to be a causal relationship of her heel pain with her employment requirements.”
In a report dated October 11, 2018, Dr. Anderson related that appellant was seen for
bilateral heel and plantar fasciitis pain, which had improved following an injection. He reiterated
appellant’s diagnoses from his September 25, 2018 report. In a December 6, 2018 duty status
report, Dr. Anderson diagnosed plantar fasciitis and other disabling conditions of degenerative
joint disease. He indicated that appellant was unable to perform her regular duties and prescribed
work restrictions. In a December 6, 2018 report, Dr. Anderson noted that appellant presented with
minimal bilateral foot pain. He also related that she had pain in her feet which was aggravated by
prolonged periods of standing and walking. Dr. Anderson explained that after six hours of being
on appellant’s feet, they would get very painful. He diagnosed plantar fasciitis, heel pain, bilateral,
calcaneal spur, bilateral, insertional Achilles tendinopathy, acquired hallux rigidus, bilateral, and
peroneal tendinitis, right. Dr. Anderson advised a return to work with restrictions.
Dr. Anderson treated appellant on January 24, March 7, 11, and 18, and April 16, 2019. In
the March 7 and 18, 2019 reports, he advised that plantar fasciitis was an overuse injury or
repetitive strain injury and that “such strain injury can be from excessive running, walking or
inadequate footgear. [Appellant’s] heel pain is consistent with the stresses of her every day
activities associated with her employment. There appears to be a causal relationship of her heel
pain with her employment requirements.”
By decision dated July 12, 2019, OWCP denied modification of the August 27, 2018
decision.
On October 23, 2019 appellant, through counsel, requested reconsideration and submitted
a new report from Dr. Anderson.

4

In a September 10, 2019 report, Dr. Anderson noted that appellant complained of pain in
her bilateral heels and plantar fasciitis. He indicated that the date of injury was April 16, 2018,
and that appellant was reinjured on July 18, 2019 at her place of employment. Dr. Anderson noted
that appellant related that she “directly stepped on the ‘bag lock’ with her heel causing significant
pain and she withdrew quickly spraining her ankle and knee.” He advised that she continued with
no change to the pain in her heel and that she presented with medical articles that “states plantar
fasciitis is directly related to repetitive stress in a work environment that requires prolonged
standing and walking on concrete surfaces.” Dr. Anderson also indicated that appellant related
that standing and walking on the hard surfaces at work caused significant pain and inability to
perform her normal daily employment duties. He indicated that he would follow the progress of
her heel pain due to the recent aggravation of the plantar fasciitis related to the direct contusion
type injury from stepping on the “bag lock.” Dr. Anderson opined that the “plantar fasciitis
condition has been aggravated and accelerated by the recent injury” and “the compensation of the
left ankle and knee is stressing the right heel as well.” He noted that “[r]epetitive stress will cause
worsening of the heel pain and restrictions on her employment are necessary to avoid further injury
and complications of her condition.”
By decision dated December 19, 2019, OWCP denied modification of the July 12, 2019
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or

3

S.A., Docket No. 20-0458 (July 23, 2020); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB
178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).

5

condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the identified employment factors.6
To establish causal relationship between the condition, as well as any attendant disability
claimed and factors of employment, the employee must submit sufficiently rationalized medical
opinion evidence.7 The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish bilateral
foot/ankle condition causally related to the accepted factors of her federal employment.
In a May 8, 2018 report, Dr. Emerzian noted that appellant had undergone a plantar fascial
release in 2009 and he diagnosed plantar fasciitis, bilateral, osteoarthritis of the first MTPJ right
foot, and pain in foot and ankle. In a May 29, 2018 progress note, he diagnosed sinus tarsi
syndrome, left worse than right; posterior tibial tendinitis, bilateral, peroneal tendinitis, left side,
plantar fasciitis, improving, and osteoarthritis of the first MTPJ bilateral. In his work status report,
also dated May 29, 2018, Dr. Emerzian diagnosed bilateral plantar fasciitis. In progress reports
dated through September 20, 2018, he related appellant’s diagnoses and work restrictions. The
Board notes that these reports contain diagnoses but no opinion on causal relationship. The Board
has held that medical evidence that does not offer an opinion regarding the cause of an employee’s
condition is of no probative value on the issue of causal relationship.9 Accordingly, these reports
are insufficient establish appellant’s claim.
In a July 12, 2018 report, Dr. Emerzian diagnosed Achilles insertional tendinitis, right side
greater than left, plantar fasciitis, right greater than left, sinus tarsi syndrome, pain in foot and
ankle, and osteoarthritis, first metatarsophalangeal joint bilaterally. He explained that “The
osteoarthritis in the first M[T]PJ of both feet may be contributing to the pain and discomfort in the
sinus tarsi region. [Appellant] may be compensating from that.” The Board notes that
Dr. Emerzian is attributing appellant’s condition to her osteoarthritis and does not discuss her work
factors. This report is insufficient to establish her claim.
In a July 24, 2018 report, Dr. Emerzian diagnosed plantar fasciitis, bilateral and opined that
“long periods of standing can exacerbate plantar fasciitis.” In his September 11, 2018 report, he
noted that appellant lifted and carried weights up to 50 pounds while performing her work duties.
Dr. Emerzian indicated that lifting and carrying increased weight “can” exacerbate her plantar
6
R.G., Docket No. 19-0233 (issued July 16, 2019). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I.
Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
7

K.V., Docket No. 18-0723 (issued November 9, 2018).

8

S.S., Docket No. 18-1488 (issued March 11, 2019); I.J., 59 ECAB 408 (2008).

9

L.B., Docket No. 19-1907 (issued August 14, 2020); D.K., Docket No. 17-1549 (issued July 6, 2018).

6

fasciitis. The Board has held that a medical opinion that is speculative or equivocal in nature is of
diminished probative value.10 Moreover, a medical opinion must explain how the implicated
employment factors physiologically caused, contributed to, or aggravated the specific diagnosed
conditions11 Dr. Emerzian did not offer any medical rationale to explain how appellant’s
conditions were related to factors of her federal employment.
In an April 30, 2018 work status report, Dr. Hamming diagnosed bilateral heel pain, rule
out stress fracture. The Board has explained that pain is not considered a diagnosis and merely
refers to a symptom of an underlying condition.12 As such, this report is insufficient to establish
appellant’s claim.
OWCP also received a number of progress reports from Dr. Anderson in which he
reiterated appellant diagnoses and medical treatment. Regarding causal relationship, in reports
dated September 25, 2018 and March 7 and 18, 2019, Dr. Anderson noted that her job duties
included up to nine hours of standing on concrete surfaces without stress mats. He diagnosed
plantar fasciitis, bilateral heel pain, bilateral calcaneal spurs, insertional Achilles tendinopathy,
sinus tarsi syndrome of right ankle, osteoarthritis of foot joint, bilateral, and acquired hallux
rigidus, bilateral. Dr. Anderson explained that plantar fasciitis and Achilles tendinitis was an
overuse injury or a repetitive stress injury and opined that such strain injury could be from
excessive running, walking, or inadequate foot gear. He opined that appellant’s heel pain was
consistent with the stresses of her everyday employment activities and that “[t]here appears to be
a causal relationship of her heel pain with her employment requirements.” As noted, a medical
opinion that is speculative or equivocal in nature is of diminished probative value.13 Accordingly,
Dr. Anderson’s speculative, opinion is insufficient to establish appellant’s claim.
In a September 10, 2019 report, Dr. Anderson indicated that the date of injury was
April 16, 2018 and that appellant was reinjured on July 18, 2019 at her place of employment when
she “directly stepped on the ‘bag lock’ with [appellant’s] heel causing significant pain and she
withdrew quickly spraining her ankle and knee.” The Board notes that the history of injury
provided in this report from him does not comport with the employment factors described by her.
On her claim form appellant alleged that her conditions were caused by the repetitive activities of
her job up until May 2, 2018, the date she filed her occupational disease claim. This claim does
not pertain to a traumatic incident she sustained on July 18, 2019.
The record contains a December 31, 2018 note from a physician assistant. Certain
healthcare providers such as physician assistants are not considered “physician[s]” as defined

10

C.B., Docket No. 20-0464 (issued July 21, 2020).

11

Id.

12

See N.X., Docket No. 20-0499 (issued November 6, 2020); M.V., Docket No. 18-0884 (issued
December 28, 2018). The Board has consistently held that pain is a symptom, not a compensable medical diagnosis.
See P.S., Docket No. 12-1601 (issued January 2, 2013); C.F., Docket No. 08-1102 (issued October 10, 2008).
13

C.B., supra note 10.

7

under FECA.14 Consequently, their medical findings and/or opinions will not suffice for purposes
of establishing entitlement to FECA benefits.15
OWCP received a July 11, 2018, ultrasound of the right and left foot and ankle from
Dr. Kincaid, a chiropractor. Under FECA, chiropractors are only considered physicians, and their
reports considered medical evidence, to the extent that they treat spinal subluxations as
demonstrated by x-ray to exist.16 The report of Dr. Kincaid is not considered to be medical
evidence and is of no probative value regarding appellant’s disability claim because he did not
treat her for spinal subluxations that were demonstrated by x-ray to exist.
As the record does not contain rationalized medical evidence establishing causal
relationship between appellant’s diagnosed bilateral foot conditions and the accepted factors of
her federal employment, the Board finds that she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a bilateral
foot/ankle condition causally related to the accepted factors of her federal employment.

14
Section 8101(2) of FECA provides that physician “includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.”
5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.3a(1) (January 2013); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals
such as physician assistants, nurses, and physical therapists are not competent to render a medical opinion under
FECA). See C.K., Docket No. 19-1549 (issued June 30, 2020) (physician assistants are not considered physicians
under FECA).
15

Id.

16
5 U.S.C. § 8101(2). See A.M., Docket No. 16-1875 (issued August 23, 2017); Jack B. Wood, 40 ECAB 95,
109 (1988).

8

ORDER
IT IS HEREBY ORDERED THAT the December 19, 2019 merit decision of the Office
of Workers’ Compensation Programs is affirmed.
Issued: April 14, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

